Citation Nr: 0324933	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.

The matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO decision that denied service 
connection for COPD, and that denied an application to reopen 
a claim for service connection for a right knee disability.  
In April 2002, the RO reopened the claim for service 
connection for a right knee disability based on new and 
material evidence, but denied the claim on the merits.  


FINDINGS OF FACT

1.  The veteran has a right knee disorder which began during 
his active service.

2.  COPD began many years after service and was not caused by 
any incident of service.


CONCLUSIONS OF LAW

1.  A right knee disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from September 
1964 to August 1967.  Service personnel records show that his 
military occupational specialty was automobile repairman.  
Service medical records show that in November 1965 he was 
seen for right knee symptoms after he reportedly was involved 
in a jeep accident in which he banged the right knee against 
the dashboard.  He indicated he experienced painful walking 
thereafter.  Examination of the right knee showed full range 
of motion, but with tenderness over the joint.  X-rays showed 
no fracture.  The impression was right leg contusion.  The 
service medical records include several reports of upper 
respiratory infections.  However, there is no mention of a 
chronic lung condition such as COPD during service.  At a 
February 1967 service separation examination, the lower 
extremities and lungs (including chest X-ray) were found to 
be normal; and on an accompanying medical history form, the 
veteran denied a history of knee or lung problems.

Records from 1967 and later have been obtained from a private 
doctor, Delbert Blickenstaff, M.D.  In May 1970, the veteran 
reported a painful right knee with swelling.  He reported 
symptoms began the previous night, although he also gave a 
history that he injured his knee 4 years ago in an accident.  
The records since May 1970 show periodic treatment for right 
knee problems.

Social Security Administration (SSA) records indicate that 
the veteran was awarded SSA disability benefits effective in  
July 1970, due to a variety of ailments (including right knee 
problems).

After continuing right knee pain, Dr. Blickenstaff referred 
the veteran to another doctor in August 1970.

In September 1970, the veteran was hospitalized for treatment 
of a right knee condition.  He reportedly had developed right 
knee symptoms while cutting grass in May 1970.  Impressions 
included a synovial band or hypertrophied fat pad of the 
right knee; a torn cartilage was to be ruled out.  He 
underwent excision of a hypertrophied medial fat pad in the 
right knee.  

In August 1971, the veteran was hospitalized at a VA facility 
for right knee problems.  He reported right knee symptoms off 
and on since a 1965 car accident in service, and he indicated 
that the problems worsened since 1970.  An arthrotomy was 
performed, with removal of foreign bodies from the right knee 
and excision of most of the posterior patella surface.  
Discharge diagnoses were ostoechondritis dissecans of the 
right knee patella, and loose bodies of the right knee joint.

In August 1971, the veteran first filed a claim for service 
connection for a right knee disorder.

Dr. Blickenstaff wrote in October 1975 that the veteran 
reported recently hitting his right knee with a hammer.  
History included that he had hit his right knee in an 
accident in 1966, with subsequent surgeries including a 
patellectomy.  X-rays of the right knee showed post-surgical 
changes with superimposed degenerative changes.  

On VA examination in September 1977, the veteran stated that 
he thought that he had injured his right knee in service and 
that he had had several surgeries on the joint since 
separation.  The diagnosis was residuals of multiple 
arthrotomies of the right knee.  

A private doctor wrote in December 1977 regarding treatment 
of the veteran that year.  History included right knee 
problems since operations following a jeep accident in 
service.  

The veteran was seen by a private orthopedic surgeon, Joseph 
H. Engle, M.D., in March 1983.  He recounted the veteran's 
history of having injured his right knee in an accident in 
service and undergoing right knee surgeries in the early 
1970s.  The doctor stated that the veteran had degenerative 
arthritis in the right knee following a patellectomy. 

Treatment records in 1983 and later from this and other 
doctors reflect various complaints including right knee 
problems.  An April 1983 examination included an impression 
of right knee impairment secondary to three previous 
arthrotomies and a patellectomy.  Dr. Engle remarked in an 
October 1983 letter that the veteran had fractured his right 
patella in a jeep accident in service, eventually resulting 
in a patellectomy in 1973.

The record includes a May 1984 letter from the veteran with a 
copy of a picture of a jeep that appears to have been driven 
off the road and has front damage.

An August 1984 VA examination noted the postoperative right 
knee condition.  The veteran gave a history that he injured 
the knee in a 1966 jeep accident.  On VA treatment in January 
1986, it was noted that the veteran had been in a jeep 
accident in 1965 and had surgeries in the 1970s.  In January 
1986, he also complained of recent shortness of breath and 
coughing, especially around smoke and strong perfume.  The 
diagnosis was possible hyperactive airway disease; asthma was 
unlikely.  A pulmonary function study was normal.  In an 
April 1986 VA progress note, it was noted that the veteran 
had a history of trauma to the right knee in 1970 with 
subsequent removal of the right patella.  The assessment was 
now early degenerative disease of the right knee.  He 
underwent arthroscopic debridement of the right knee in July 
1987 for early bicompartment osteoarthritis of that joint, 
and he gave a history of having hit his right knee against 
the dashboard in a jeep accident.  A VA examination in July 
1988 describes the right knee condition.  

In January 1994, a private doctor, Amita Oza, M.D., noted 
that the veteran had had an injury to the right knee in 
service with multiple operations since then.  He also noted 
that the veteran had reported having allergic asthma for the 
last four years, with allergies to smoke and dust, and 
dyspnea after walking.  

The veteran was examined in April 1999 for complaints of 
nasal congestion, postnasal drainage, runny nose, watery 
eyes, coughing, and sneezing.  The assessment was inhalant 
allergy.   

Medical records show that in October 1999 the veteran 
underwent a total right knee replacement due to degenerative 
changes.  Ongoing records describe the right knee disorder.  
A March 2000 VA X-ray revealed COPD.  

In May 2000, the veteran applied to reopen his claim for 
service connection for a right knee disorder, and he also 
claimed service connection for COPD.

When he was treated in March and December 2000 for nasal 
problems, he reported having had nasal trauma several years 
ago.   On examination in August 2001, in addition to right 
knee problems since the service accident, it was also noted 
he now had COPD and allergic asthma.

In September 2001, the veteran testified at an RO hearing.  
He said he injured his right knee in a jeep accident in 
service.  He noted that following the accident he received 
repeated outpatient treatment and limited duty, and that he 
had periodic problems thereafter.  He described post-service 
right knee treatment.  The veteran believed that he now had 
COPD due to being exposed to asbestos, fluids, and chemicals 
in his military occupation as a vehicle repairman.  

In March 2002, the veteran had a VA examination, and the 
doctor reviewed the claims folder.  It was noted that service 
records showed a right knee contusion in a 1965 jeep 
accident, and there were post-service records of right knee 
treatment beginning in the 1970s.  The current diagnosis was 
a right knee replacement.  The examiner stated that based on 
the lack of intervening documentation of treatment, between 
the time of the right knee injury in service and the time of 
the first post-service treatment, the post-service right knee 
problems were not a likely result of the documented knee 
contusion in service.   

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
medical records have been obtained to the extent possible, 
and VA examination has been provided where warranted.  The VA 
has satisfied the notice and duty to assist provisions of the 
law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, that are manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A.  Right knee

With regard to the right knee, the veteran has reopened his 
claim for service connection with new and material evdidence.  
Available service records from his 1964-1967 active duty show 
he sustained a right knee contusion in a jeep accident in 
1965 when he hit his right knee against the dashboard.  
Subsequent service medical records do not mention a right 
knee problem, although the veteran has stated that he 
received repeated outpatient treatment and limited duty at 
the time of the accident, and he has described persistent 
right knee symptoms since then.  

Post-service medical records indicate that when he saw a 
doctor for right knee symptoms in 1970, the veteran reported 
he injured the knee in an accident several years earlier 
(i.e., in service).  The Board finds that this history from 
the veteran (indicating continuing right knee symptoms since 
service) is particularly credible, as it was given 
spontaneously in the course of treatment, and prior to any VA 
compensation claim.  Later statements from the veteran have 
also generally indicated that right knee symptoms began with 
the service accident.  

Treatment records since the 1970s show a deteriorating right 
knee condition, with multiple surgeries, including a total 
knee replacement in 1999.

The 2002 VA examiner did not feel the post-service right knee 
problems were related to the documented right knee injury in 
service.  However, on review of all the evidence of record, 
the Board finds there is sufficient continuity of 
symptomatology to trace the veteran's current right knee 
condition to onset with the injury during active duty.  
38 C.F.R. § 3.303(b).  Accordingly, the Board concludes that 
the veteran's right knee disorder was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b).

B.  COPD

With regard to COPD, the service medical records from the 
veteran's 1964-1967 active duty are negative for this 
condition.  There is no post-service medical evidence of any 
chronic lung problem until the mid 1980s, and COPD has since 
been diagnosed.  The veteran maintains that his current COPD 
is due to being exposed to asbestos, fluids, and chemicals in 
service in his occupational specialty of an automobile 
repairman.  However, there is no evidence that he currently 
has asbestosis, nor does the competent medical evidence 
suggest that his current COPD is related to any incident of 
service including any chemical exposure.  As a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

The weight of the credible evidence demonstrates that COPD 
began many years after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection,  the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Service connection for a right knee disorder is granted.

Service connection for a COPD is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

